Order filed, August 12, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00535-CR
                                 ____________

                  LAURO GRIMALDO RINCON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 9th District Court
                           Montgomery County, Texas
                     Trial Court Cause No. 13-02-01982 CR


                                     ORDER

      The reporter’s record in this case was due July 30, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Rebecca Lewis, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM